               Case 18-10601-MFW                 Doc 2469         Filed 07/08/19          Page 1 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

THE WEINSTEIN COMPANY                                         Case No. 18-10601 (MFW)
HOLDINGS LLC, et al.,1
                                                              Jointly Administered
                                     Debtors.

   JOINT MOTION OF THE DEBTORS AND THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS TO SHORTEN NOTICE WITH RESPECT TO THE JOINT
 MOTION OF THE DEBTORS AND THE OFFICIAL COMMITTEE OF UNSECURED
   CREDITORS PURSUANT TO FED. R. BANKR. P. 9019 FOR APPROVAL OF A
     SETTLEMENT AGREEMENT AMONG THE DEBTORS, THE OFFICIAL
       COMMITTEE OF UNSECURED CREDITORS, AI INTERNATIONAL
             (BVI) LIMITED, AND THE UNION BANK PARTIES

         The Weinstein Company Holdings, LLC and its affiliated debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Bankruptcy Cases”)

and the Official Committee of Unsecured Creditors (the “Committee”) hereby file this joint motion

(the “Motion to Shorten”) for an order pursuant to Rule 9006 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and Rule 9006-1 of the Local Rules of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), substantially in the form of the

proposed order attached hereto as Exhibit A, scheduling a hearing and shortening the notice period

with respect to the Joint Motion of the Debtors and the Official Committee of Unsecured Creditors

Pursuant to Fed. R. Bankr. P. 9019 for Approval of a Settlement Agreement Among the Debtors,



1
    The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
    The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York,
    New York 10013. Due to the large number of debtors in these cases, which are being jointly administered for
    procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
    numbers is not provided herein. A complete list of such information may be obtained on the website of the
    Debtors’ claims and noticing agent at http://dm.epiq11.com/twc.



DOCS_SF:101427.2
                Case 18-10601-MFW               Doc 2469        Filed 07/08/19        Page 2 of 7



the Official Committee of Unsecured Creditors, AI International (BVI) Limited, and the Union

Bank Parties (the “Settlement Motion”).2 In support of this Motion to Shorten, the Debtors and

Committee respectfully state as follows:

                                       JURISDICTION AND VENUE

                   1.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§

157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper pursuant

to 28 U.S.C. §§ 1408 and 1409.

                   2.      The bases for the relief requested herein are section 105 of Title 11 of the

United States Code (the “Bankruptcy Code”), Bankruptcy Rules 2002(a) and 9006, and Local

Rule 9006-1.

                                                BACKGROUND

                   3.      As set forth more fully in the Settlement Motion filed contemporaneously

herewith, the Debtors, the Committee, AI International, and the Union Bank Parties have entered

into that certain settlement agreement (the “Settlement Agreement”) to resolve certain pending

litigation and provide the Debtors with access to cash collateral needed to fund the continued

administration of their estates. Among other things, the Settlement Agreement eliminates more

than $45 million of claims against the Debtors’ estates and releases any encumbrances of the Union

Bank Parties on the Debtors’ cash.

                   4.      By the Settlement Motion, the Debtors, Committee, AI International, and

the Union Bank Parties seek approval of the Settlement Agreement pursuant to Bankruptcy Rule

9019. The Settlement Agreement has been the subject of negotiations taking place over a period

of several months, and the Debtors and Committee believe that the prompt approval of the



2
    A capitalized term used but not defined herein shall have the meaning ascribed to it in the Settlement Motion.


DOCS_SF:101427.2
               Case 18-10601-MFW                Doc 2469         Filed 07/08/19         Page 3 of 7



Settlement Agreement is in the best interests of all parties. Accordingly, the Debtors and

Committee, with the consent of AI International and the Union Bank Parties, seek to have the

Settlement Motion heard at the special purpose hearing scheduled for July 15, 2019.3

                                            RELIEF REQUESTED

                   5.      By this Motion to Shorten, the Debtors and Committee request that the

Court (a) schedule the Settlement Motion to be heard at the July 15, 2019 hearing; and (b) shorten

the period for notice of the hearing on the Settlement Motion, with objections, if any, to be filed

on or before July 14, 2019 at 4:00 p.m. (Eastern Time).

                                              BASIS FOR RELIEF

                   6.      As discussed above, the Debtors and the Committee respectfully request

that the Court consider the Settlement Motion at the hearing scheduled before the Court on July

15, 2019 at 10:00 a.m. (Eastern Time). The Debtors and the Committee further request that any

objections to the relief requested in the Settlement Motion be filed on or before July 14, 2019 at

4:00 p.m. (Eastern Time), to provide the Debtors, the Committee, AI International, and the Union

Bank Parties time to address any such objections prior to the Hearing.

                   7.      The Debtors and the Committee respectfully submit that good cause exists

to expedite the consideration of the Settlement Motion. As noted above, the Settlement Agreement

has been the subject of protracted negotiations. The Debtors and Committee believe that the

prompt approval of the Settlement Motion is in the best interests of all parties, as the approval of

the Settlement Agreement will resolve more than $45 million of claims against the Debtors’ estates

and will release any encumbrances of the Union Bank Parties on the Debtors’ cash. As a result,



3
    The Committee has consulted with the United States Trustee regarding the relief requested in this Motion to
    Shorten, but has not received the United States Trustee’s consent to shortened notice as of the filing of this Motion
    to Shorten.


DOCS_SF:101427.2
               Case 18-10601-MFW           Doc 2469    Filed 07/08/19     Page 4 of 7



the Debtors and the Committee, or their successors, will have access to sufficient funds to operate

these cases without the additional complexities associated with the continued involvement and

potential claims of AI International and the Union Bank Parties. Moreover, the prompt approval

of the Settlement Motion will resolve the underlying litigation and avoid the unnecessary

incurrence of further professional fees.

                   8.    Pursuant to Local Rule 9006-1(e), the Court may rule on this Motion to

Shorten without the need for a hearing, and the Debtors and the Committee request that the Motion

to shorten be granted without further hearing.

                                              NOTICE

                   9.    Notice of this Motion to Shorten will be provided via electronic mail where

available, otherwise by overnight mail, on the following parties, or their counsel, if known: (a) the

Office of the United States Trustee for the District of Delaware; (b) counsel to the Committee; (c)

counsel to AI International; (d) counsel to the Union Bank Parties; and (e) any party filing a notice

of appearance and request for service of papers (collectively, the “Notice Parties”). In light of the

nature of the relief requested herein, the Debtors and Committee submit that no other or further

notice is necessary.

                   10.   If the Court grants this Motion to Shorten and enters an order fixing a

hearing date and shortening the time to object or respond to the Settlement Motion, the Debtors

will immediately serve a copy of such Order, and a notice of hearing for the Settlement Motion,

on the Notice Parties by electronic mail where available, otherwise by overnight mail.




DOCS_SF:101427.2
               Case 18-10601-MFW         Doc 2469      Filed 07/08/19       Page 5 of 7



                   WHEREFORE, the Debtors and the Committee respectfully requests the entry of

an order, substantially in the form attached hereto as Exhibit A (a) scheduling a hearing on the

Settlement Motion for the July 15, 2019 hearing; and (b) shortening the period for notice of the

hearing on the Settlement Motion, with objections, if any, to be filed on or prior to July 14, 2019

at 4:00 p.m. (Eastern Time).



                             [Remainder of page intentionally left blank]




DOCS_SF:101427.2
               Case 18-10601-MFW   Doc 2469   Filed 07/08/19   Page 6 of 7




 Dated: July 8, 2019                   PACHULSKI STANG ZIEHL & JONES LLP


                                        /s/ Colin R. Robinson
                                       James I. Stang (CA Bar No. 94435)
                                       Robert J. Feinstein (NY Bar No. 1767805)
                                       Debra I. Grassgreen (CA Bar No. 169978)
                                       Colin R. Robinson (DE Bar No. 5524)
                                       919 North Market Street, 17th Floor
                                       P.O. Box 8705
                                       Wilmington, DE 19899 (Courier 19801)
                                       Telephone: 302-652-4100
                                       Facsimile: 302-652-4400
                                       E-mail: jstang@pszjlaw.com
                                                rfeinstein@pszjlaw.com
                                                dgrassgreen@pszjlaw.com
                                                crobinson@pszjlaw.com

                                       Counsel for the Official
                                       Committee of Unsecured Creditors




DOCS_SF:101427.2
               Case 18-10601-MFW   Doc 2469      Filed 07/08/19   Page 7 of 7




                                       RICHARDS, LAYTON & FINGER, P.A.
                                       Mark D. Collins (No. 2981)
                                       Paul N. Heath (No. 3704)
                                       Zachary I. Shapiro (No. 5103)
                                       Brett M. Haywood (No. 6166)
                                       David T. Queroli (No. 6318)
                                       One Rodney Square
                                       920 North King Street
                                       Wilmington, DE 19801
                                       Telephone: (302) 651 7700
                                       Facsimile: (302) 651-7701

                                       - and -

                                       CRAVATH, SWAINE & MOORE LLP
                                       Paul H. Zumbro (admitted pro hac vice)
                                       George E. Zobitz (admitted pro hac vice)
                                       Karin A. DeMasi (admitted pro hac vice)
                                       David A. Herman (admitted pro hac vice)
                                       Worldwide Plaza
                                       825 Eighth Avenue
                                       New York, NY 10019
                                       Telephone: (212) 474-1000
                                       Facsimile: (212) 474-3700

                                       Attorneys for the Debtors
                                       and Debtors in Possession




DOCS_SF:101427.2
